Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-19-2007

Local 241 v. Lockheed Martin
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3450




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Local 241 v. Lockheed Martin" (2007). 2007 Decisions. Paper 721.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/721


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                 ________________

                                       No. 06-3450
                                    ________________

     INTERNATIONAL FEDERATION OF PROFESSIONAL AND TECHNICAL
                  ENGINEERS, AFL-CIO, LOCAL 241,
                                              Appellant,

                                             v.

 LOCKHEED MARTIN MARITIME SYSTEMS AND SENSORS (formerly NAVAL
    ELECTRONIC AND SURVEILLANCE SYSTEMS-SURFACE SYSTEMS)

                                    ________________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                                 (D.C. No. 05-cv-00484)
                     District Judge: Honorable Jerome B. Simandle
                                   _________________

                        Submitted Under Third Circuit L.A.R. 34.1(a)
                                      June 29, 2007
                                   _________________

               Before: BARRY, FUENTES, and GARTH, Circuit Judges
                           (Opinion Filed: July 19, 2007)

                                   __________________

                                        OPINION
                                   __________________

Garth, Circuit Judge:

      The appeal taken by the International Federation of Professional and Technical

Engineers, AFL-CIO, Local 241 (“the union”) challenged the decision of Lockheed Martin
Maritime Systems and Sensors (“Lockheed Martin”) to bring third-party employees into its

Moorestown, New Jersey facility to perform approximately 640 hours of Drafter Designer-

Electrical work. The union asserted that Lockheed Martin’s action violated the parties’

Collective Bargaining Agreement (“CBA”) and sought to have the dispute submitted to

arbitration. Alternatively, in the event it was held that the dispute was not arbitrable per the

terms of the CBA, the union argued that Lockheed Martin’s decision to engage

subcontractors to perform the work rather than to recall Christopher Vansaghi, a union

member and employee on layoff, violated the CBA.

       The District Court carefully reviewed the arguments of counsel and the CBA

provisions at issue and concluded in a well-reasoned opinion that the grievance did involve

subcontracting and thus was not arbitrable. It also held that Lockheed Martin had not

violated the CBA by subcontracting rather than recalling a worker on layoff.

       For the reasons so ably expressed by the District Court judge in his opinion dated June

21, 2006, we will affirm the judgment in favor of Lockheed Martin.




                                               2